NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

HEATHER L. SHIELDS,                )
                                   )
           Appellant,              )
                                   )
v.                                 )                   Case No. 2D17-2976
                                   )
OCWEN LOAN SERVICING, L.L.C.,      )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 6, 2018.

Appeal from the Circuit Court for Pasco
County; Kimberly Sharpe Byrd, Judge.

Courtney L. Fernald and Leonard S.
Englander of Englander Fischer, St.
Petersburg, Co-Counsel for Appellant.

Jason K. Whittemore of Wagner
McLaughlin, P.A., Tampa, Co-Counsel for
Appellant.

Christopher W. Boss of Boss Law, PLLC,
St. Petersburg, Co-Counsel for Appellant.

I. William Spivey, II, Courtney M. Keller,
and Colin S. Baker of Greenberg Traurig,
P.A., Orlando, Co-Counsel for Appellee.

Patrick G. Broderick and Jason H.
Okleshen of Greenberg Traurig, P.A.,
West Palm Beach, Co-Counsel for
Appellee.

Julissa Rodriguez of Greenberg Traurig,
P.A., Miami, Co-Counsel for Appellee.
PER CURIAM.


          Affirmed.


LaROSE, C.J., and CASANUEVA and BADALAMENTI, JJ., Concur.




                                 -2-